DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "said task" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Specifically, from the claim language it is not clear which task applicant is referring to hence making claim 17 indefinite. Claim 18, is rejected based on its dependency on the rejected base claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9, and 19, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Na (US PGPUB 2021/0021823 A1).

As per claim 1, Na discloses a method for operating a neural network (Na, Figs. 18-20, and Figs. 25-26), the method comprising:
a) receiving input data (Na, Fig. 18:Er, Fig. 22:current picture and Fig. 25:t-1); 
b) receiving a hint input (Na, Fig. 18, shows input hint, Fig. 22:reference picture, and Fig. 25:-1); 
c) processing said input data and said hint input together (Na, Fig. 18:CNN, which process both inputs together, Fig. 22:220:2210  and Fig. 25:CNN); 
d) processing a result of step c) using said neural network (Na, Fig. 18:CNN, which process both inputs together, Fig. 22:2230, and Fig. 25:CNN); 
e) receiving an output of said neural network (Na, paragraphs 207 and 279); and 
wherein said hint input causes said output to be closer to a projected desired result (Na, paragraphs 9, 10, 306 and 316, discloses reconstructed picture identical to input video data).

As per claim 2, Na further discloses the method according to claim 1, wherein said hint input causes said output to be closer to a projected desired result over multiple iterations of said method (Na, paragraph 279-280, discloses CNN setting unit 2210 may calculate filter coefficients through an iterative training process to minimize an error between the output data and the output label).

As per claim 3, Na further discloses the method according to claim 1, wherein said method is iterated and a target prediction for one iteration is combined with said input data to result in a result for a subsequent iteration (Na, paragraph 152, discloses the convolution kernel coefficients, which are a result of the training process, may be set including hints as well as data of the input layer. Basically, the input layer and the output layer should be configured identically for the training process and the inference process of the CNN technique).

As per claim 4, Na further discloses the method according to claim 1, wherein said at least one hint input is related to said projected desired result or is selected from a group of potential outputs (Na, paragraphs 152 and 207, discloses the convolution kernel coefficients, which are a result of the training process, may be set including hints as well as data of the input layer. Basically, the input layer and the output layer should be configured identically for the training process and the inference process of the CNN technique).

As per claim 5, Na further discloses the method according to claim 1, wherein said at least one hint input is selected from a group of potential outputs (Na, paragraphs 197, 274, discloses The QP used as hint information may be selected from among the QP values of the current block, a neighboring region, or a search region in the reference picture, or may be a value (e.g., an average value) derived from at least some of the values ).

As per claim 6, Na further discloses the method according to claim 1, wherein said at least one hint input is randomly generated (Na, paragraphs 274 and 290, discloses The input data may further contain hint information for improving the accuracy of inter-prediction, for example, at least one of information indicating a time-domain distance between a current picture and a reference picture and a QP. In addition, the filter coefficients may be a preset specific values or values selected in a set consisting of a plurality of preset specific values).

As per claim 7, Na further discloses the method according to claim 1, wherein said at least one hint input is randomly selected from a group of potential outputs (Na, paragraphs 274 and 290, discloses The input data may further contain hint information for improving the accuracy of inter-prediction, for example, at least one of information indicating a time-domain distance between a current picture and a reference picture and a QP. In addition, the filter coefficients may be a preset specific values or values selected in a set consisting of a plurality of preset specific values).

As per claim 9, Na further discloses the method according to claim 1, wherein said output is closer to said projected desired result when compared to an output produced using only said input data (Na, paragraphs 9, 10, 306 and 316, discloses reconstructed picture identical to input video data).

As per claim 19, Na further discloses the method according to claim 1, wherein said input data comprises images (Na, paragraph 255, discloses CNN predictor 2200 may set image data (i.e., input data)).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Na (US PGPUB 2021/0021823 A1) and further in view of Tang (US PGPUB 2016/0189010 A1).

As per claim 8, Na further discloses the method according to claim 1, wherein said Na does not explicitly disclose method is iterated and subsequent iterations use said input data and said hint input with results of previous iterations to produce said output that is closer to said projected desired result.
Tang discloses method is iterated and subsequent iterations use said input data and said hint input with results of previous iterations to produce said output that is closer to said projected desired result (Tang, paragraphs 9, and 52- 54, discloses The training of neural network can be performed over many iterations of inputting training images and adjusting the neural network such that the predicted outputs are closer to the known or expected outcomes (i.e., ground truth)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Na teachings by training neural network, as taught by Tang.
The motivation would be to provide an improved neural network in which an error between a predicted output and the ground truth can be reduced or minimized (paragraph 53), as taught by Tang.


Claims 10-11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Na (US PGPUB 2021/0021823 A1) and further in view of Deng (US PGPUB 2019/0026274 A1).

As per claim 10, Na further discloses the method according to claim 1, wherein said Na does not explicitly disclose method is iterated and at least one hint input for one iteration of said method is derived from an output of a previous iteration of said method.
Deng discloses method is iterated and at least one hint input for one iteration of said method is derived from an output of a previous iteration of said method (Deng, paragraph 52, discloses A comparison of the NN calculated values for the output nodes to these “correct” values is made, and a calculation is made of an error term for each node. The error terms are used to adjust weights so further iterations result with output values that are closer to the “correct” values. Thus, for each iteration, weights associated with input values are adjusted each time. During this training phase, the NN learns by adjusting the weights to predict the correct class label of input samples).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Na teachings by training neural network, as taught by Deng.
The motivation would be to provide an improved performance neural network with increased processing speed (paragraph 47), as taught by Deng.

As per claim 11, Na further discloses the method according to claim 1, wherein said Na does not explicitly disclose method is iterated and at least one hint input for one iteration of said method is derived from an output of an immediately previous iteration of said method.
Deng discloses method is iterated and at least one hint input for one iteration of said method is derived from an output of an immediately previous iteration of said method (Deng, paragraph 52, discloses A comparison of the NN calculated values for the output nodes to these “correct” values is made, and a calculation is made of an error term for each node. The error terms are used to adjust weights so further iterations result with output values that are closer to the “correct” values. Thus, for each iteration, weights associated with input values are adjusted each time. During this training phase, the NN learns by adjusting the weights to predict the correct class label of input samples).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Na teachings by training neural network, as taught by Deng.
The motivation would be to provide an improved performance neural network with increased processing speed (paragraph 47), as taught by Deng.







Claims 12-16, and 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Na (US PGPUB 2021/0021823 A1) and further in view of Zadeh (US PGPUB 2018/0204111 A1).

As per claim 12, Na further discloses the method according to claim 1, wherein said Na does not explicitly disclose method is applied to at least one aerial- view localization task.
Zadeh discloses method is applied to at least one aerial- view localization task (Zadeh, paragraphs 216 and 1739).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Na teachings by providing aerial images to the system, as taught by Zadeh.
The motivation would be to provide a system with efficiency, size, training time, computing/resource requirements, battery lifetime, flexibility, and detection/recognition/prediction accuracy (paragraph 188), as taught by Zadeh.

As per claim 13, Na further discloses the method according to claim 1, wherein said Na does not explicitly disclose method is applied to at least one of: a camera relocalization task and a terrestrial camera relocalization task.
Zadeh discloses method is applied to at least one of: a camera relocalization task and a terrestrial camera relocalization task (Zadeh, paragraph 1739, 1883 and 2017, camera position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Na teachings by providing camera position to the system, as taught by Zadeh.
The motivation would be to provide a system with efficiency, size, training time, computing/resource requirements, battery lifetime, flexibility, and detection/recognition/prediction accuracy (paragraph 188), as taught by Zadeh.

As per claim 14, Na in view of Zadeh further discloses the method according to claim 13, wherein said projected desired result is a pose of a camera used to capture images and said images comprise said input data (Zadeh, paragraphs 1682 and 1683, discloses various poses derived from camera).

As per claim 15, Na in view of Zadeh further discloses the method according to claim 13, wherein said aerial-view localization is used on images for areas where GPS is unavailable (Zadeh, paragraph 222 and 2017).

As per claim 16, Na in view of Zadeh further discloses the method according to claim 15, wherein said images are underwater images (Zadeh, paragraphs 1558 and 1871, discloses we find the background in the image, such as sky or water. That also determines the direction and angle or tilt adjustment for the image. See e.g. FIG. 141 for such a system. For example, the sky is usually on the top, and the horizon line, separating land/water/ocean and sky, is horizontally oriented, to correct the tilt of the image).

As per claim 20, Na further discloses the method according to claim 19, wherein said Na does not explicitly discloses images are captured using mobile computing devices.
Zadeh discloses images are captured using mobile computing devices (Zadeh, discloses smart camera and phones).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Na teachings by providing images with smart camera to the system, as taught by Zadeh.
The motivation would be to provide a system with efficiency, size, training time, computing/resource requirements, battery lifetime, flexibility, and detection/recognition/prediction accuracy (paragraph 188), as taught by Zadeh.


Claims 17-18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Na (US PGPUB 2021/0021823 A1) and further in view of Deng (US PGPUB 2019/0026274 A1) and further in view of Zadeh (US PGPUB 2018/0204111 A1) .

As per claim 17, Na in view of Deng further discloses the method according to claim 11, wherein said Na in view of Deng does not explicitly disclose task is for localizing high-altitude downward-facing images.
Zadeh discloses task is for localizing high-altitude downward-facing images (Zadeh, paragraph 1932, discloses altitude or location on the planet Earth (in which the picture was taken), height (in which the picture was taken), depth (in which the picture was taken), or environment (e.g. cloudy, rainy, war zone, or foggy), as some examples, or the like. See e.g. FIG. 149 for such a system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Na teachings by providing images at certain direction to the system, as taught by Zadeh.
The motivation would be to provide a system with efficiency, size, training time, computing/resource requirements, battery lifetime, flexibility, and detection/recognition/prediction accuracy (paragraph 188), as taught by Zadeh.

As per claim 18, Na in view of Deng in view of Zadeh further discloses the method according to claim 17, wherein said images are acquired by aerial drones (Zadeh, paragraph 2224, discloses drone).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633